[Cite as White v. Ohio Dept. of Rehab. & Corr., 2020-Ohio-2842.]



QUAN JALIL WHITE                                      Case No. 2019-01013AD

       Plaintiff                                      Deputy Clerk Daniel R. Borchert

       v.                                             MEMORANDUM DECISION

OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

       Defendant


                                         FINDINGS OF FACT
        {¶1}    Quan Jalil White (“plaintiff”), an inmate, filed a complaint against
defendant, Ohio Department of Rehabilitation and Correction (“ODRC”). Plaintiff related
on July 1, 2019, he was placed in segregation while housed at defendant’s Warren
Correctional Institution (“WCI”). Plaintiff alleges that he informed the guard transferring
him that he needed an ADA compliant cell, but the guard did not place him in an ADA
compliant cell. Plaintiff states that as a result of this placement he fell in his cell while
attempting to use the toilet and suffered from a concussion.                Plaintiff also alleges
another violation of the ADA from an incident that occurred on July 4, 2019, when he
claims he was denied access to an ADA compliant shower. Plaintiff seeks damages in
the amount of $10,000.00 for his concussion, emotional distress, continuing head and
neck pain, and sleep issues. Plaintiff was not required to submit the $25.00 filing fee.
        {¶2}    Defendant submitted an Investigation Report denying liability in this
matter. Defendant confirms that plaintiff was placed in restrictive housing on July 1,
2019. Defendant states that plaintiff was initially placed in a non-ADA compliant cell
until other inmates were moved out of the ADA compliant cell and the guard could
confirm plaintiff’s qualifications for an ADA accommodation. Defendant avers that this is
its normal procedure. The institution’s records confirm that plaintiff was moved to an
ADA compliant segregation cell on the same day that he was moved into restrictive
Case No. 2019-01013AD                        -2-               MEMORANDUM DECISION


housing. Defendant submitted plaintiff’s medical records stemming from this incident.
These records show that plaintiff was taken to medical on July 1, 2019, at 12:43PM
where a nurse examined him for signs of a possible fall and symptoms of a concussion.
The nurse conducted a neurological exam and plaintiff responded normally. The nurse
did not observe any signs that the plaintiff had fallen. Plaintiff rested in medical and was
given water and ibuprofen. Plaintiff was instructed to return to medical if he vomited or
if his symptoms worsened. Defendant’s medical records show that plaintiff returned to
medical at 2:15PM on the same day because he vomited. At that time, the nurse
examined him again and saw no changes from the previous examination. Plaintiff was
prescribed Tylenol three times per day for three days.            Defendant contends that
plaintiff’s claim is not an ADA claim but rather a complaint about the conditions of
plaintiff’s confinement and that this court does not have jurisdiction.       To the extent
plaintiff asserts a medical negligence claim, defendant denies liability.
       {¶3}   Plaintiff submitted a response to defendant’s investigation report. Plaintiff
requested leave from the court to obtain video from the prison from July 1, 2019 and
July 4, 2019. Plaintiff requested various medical records from the institution. Further,
plaintiff states that he does not wish to bring a negligence claim against defendant.
Plaintiff also cites a ODRC policy about inappropriate supervision.
                                 CONCLUSIONS OF LAW
       {¶4} “To prove a violation of Title II of the ADA, a plaintiff must establish that:
(1) he or she is a qualified individual with a disability; (2) the defendant is subject to the
ADA; and (3) the plaintiff was denied the opportunity to participate in or benefit from the
defendant’s services, programs, or activities or was otherwise discriminated against by
the defendant, by reason of the plaintiff’s disability.” Wolfe v. Ohio Dept. of Rehab. &
Corr., 10th Dist. No. 11AP-346, 2011-Ohio-6825, ¶ 16, citing Franks v. Ohio Dept. of
Rehab. & Corr., 195 Ohio App. 3d 114, 2011-Ohio-2048, 958 N.E.2d 1253 (10th Dist.);
See also Pennsylvania Dept. of Corr. v. Yeskey, 524 U.S. 206, 209-10, 118 S. Ct. 1952,
Case No. 2019-01013AD                         -3-               MEMORANDUM DECISION


141 L. Ed. 2d 215 (1998) (Title II of the ADA applies to state prisons and prisoners, and
prisons cannot use an inmate’s disability as a reason to bar that inmate from
participating in or receiving the benefits of recreation, medical services, or education
and vocational programs.). A defendant discriminates against a qualified individual with
a disability if it denies him or her a reasonable accommodation. Wolfe at ¶ 16.
        {¶5} The first requirement of the ADA is that plaintiff must be a qualified
individual with a disability. “Under the ADA, a ‘qualified individual with a disability’ is ‘an
individual with a disability who, with or without reasonable modifications to rules,
policies, or practices, the removal of architectural, communication, or transportation
barriers, or the provision of auxiliary aids and services, meets the essential eligibility
requirements for the receipt of services or the participation in programs or activities
provided by a public entity.’ Further, a ‘disability’ is ‘a physical or mental impairment
that substantially limits one or more major life activities’ of the individual. ‘Major life
activities include, caring for oneself, performing manual tasks, seeing, hearing, eating,
sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,
concentrating, thinking, communicating, and working.’” (Citation omitted.) Franks at
¶ 19, quoting 42 U.S.C. 12131(2), 42 U.S.C. 12102(1)(A), 42 U.S.C. 12102(2)(A).
        {¶6} Further, “[s]everal factors should be considered in determining whether an
impairment ‘substantially limits’ a major life activity: (1) the nature and severity of the
impairment, (2) the duration or expected duration of the impairment, and (3) the
permanent or long-term impact, or the expected permanent or long term impact of, or
resulting from, the impairment.” Jurczak v. J & R Schugel Trucking Co., 10th Dist. No.
03AP-451, 2003-Ohio-7039, ¶ 23.
        {¶7} Here, plaintiff did not provide any evidence that he is a qualified individual
with a disability. Plaintiff did not identify in his complaint or his response to defendant’s
investigation report what disability he has or how that impacts his daily life and major life
activities.
Case No. 2019-01013AD                       -4-               MEMORANDUM DECISION


       {¶8} The second requirement of the ADA is for plaintiff to present evidence that
he was denied the opportunity to participate in or benefit from a service, program, or
activity or was otherwise discriminated against by defendant because of his disability.
Plaintiff’s complaint was that he was not placed in an ADA segregation cell and that he
was not allowed to have an ADA shower; plaintiff has not identified a service, program,
or activity that he was denied the opportunity to participate in or benefit from or provided
evidence that he was otherwise discriminated against.
       {¶9} Plaintiff has not met the burden of proof to sustain his ADA claim.
       {¶10} In addition, prison regulations, including those contained in the Ohio
Administrative Code, “are primarily designed to guide correctional officials in prison
administration rather than to confer rights on inmates.”         State ex rel. Larkins v.
Wilkinson, 79 Ohio St.3d 477, 479, 1997-Ohio-139, 683 N.E.2d 1139, citing Sandlin v.
Conner 515 U.S. 472, 481-482, 115 S. Ct. 2293, 132 L. Ed. 2d 418 (1995). Additionally,
this court has held that “even if defendant had violated the Ohio Administrative Code, no
cause of action would exist in this court. A breach of internal regulations in itself does
not constitute negligence.” Williams v. Ohio Dept. of Rehab. and Corr., 67 Ohio Misc.2d
1, 3, 643 N.E.2d 1182 (10th Dist. 1993). Accordingly, to the extent that plaintiff alleges
that ODRC somehow violated internal prison regulations and the Ohio Administrative
Code, he fails to state a claim for relief. See Sharp v. Dept. of Rehab. & Corr., Ct. of Cl.
No. 2008- 02410-AD, 2008-Ohio-7064, ¶ 5.
       {¶11} The credibility of witnesses and the weight attributable to their testimony
are primarily matters for the trier of fact. State v. DeHass, 10 Ohio St.2d 230, 227
N.E.2d 212 (1967), paragraph one of the syllabus.         The court is free to believe or
disbelieve, all or any part of each witness’s testimony. State v. Antill, 176 Ohio St. 61,
197 N.E.2d 548 (1964). The court finds plaintiff’s statement not particularly persuasive.
       {¶12} Pursuant to Rule 7(E) of the Local Rules of the Court of Claims,
“Discovery procedures shall not be initiated in administrative determinations without the
Case No. 2019-01013AD                       -5-               MEMORANDUM DECISION


permission of the clerk.” Upon review of plaintiff’s request for discovery in his response
to defendant’s investigation report, the court notes that plaintiff did not seek the
permission of the clerk when filing his motion. And, in light of this decision, the court
finds that discovery is not warranted in this case. Accordingly, plaintiff’s motion shall be
DENIED.
       {¶13} Further, concerning plaintiff’s access to his medical records, “R.C.
5120.21(C)(2) places limitations on an inmate’s access to medical records.” Nicely v.
Ohio Dept. of Rehab. & Corr., 10th Dist. No. 09AP-187, 2009-Ohio-4386, ¶ 8.
“R.C. 5120.21(C)(2) states that the inmate’s medical records shall be available for
review on two conditions. One is that the inmate make a signed written request for the
records, and the other is that his request be accompanied by a written request of an
attorney or physician designated by the inmate.” Goings v. Dept. of Rehab. & Corr.,
10th Dist. No. 90AP-1041, 1991 Ohio App. LEXIS 2527 (May 28, 1991). There is no
indication that plaintiff has made a written request for his medical records accompanied
by a written request of an attorney or physician. Therefore, plaintiff is not entitled to a
copy of his medical records.
       {¶14} Therefore, judgment is rendered in favor of defendant.




QUAN JALIL WHITE                             Case No. 2019-01013AD

      Plaintiff                              Deputy Clerk Daniel R. Borchert

      v.                                     ENTRY OF ADMINISTRATIVE
                                             DETERMINATION
OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

      Defendant
Case No. 2019-01013AD                       -6-              MEMORANDUM DECISION


          {¶15} Having considered all the evidence in the claim file, and for the reasons
set forth in the memorandum decision filed concurrently herewith, judgment is rendered
in favor of defendant. Court costs are assessed against plaintiff.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Filed 3/26/20
Sent to S.C. reporter 5/7/20